Exhibit 10.1

LIGHTING SCIENCE GROUP CORPORATION

FOURTH AMENDMENT TO

BANK OF MONTREAL LOAN AUTHORIZATION AGREEMENT

Bank of Montreal

Chicago, Illinois

Ladies and Gentlemen:

Reference is hereby made to that certain Bank of Montreal Loan Authorization
Agreement dated as of July 25, 2008 (the Bank of Montreal Loan Authorization
Agreement as the same may be amended from time to time, being referred to herein
as the “Loan Agreement”), between the undersigned, LIGHTING SCIENCE GROUP
CORPORATION, a Delaware corporation (the “Borrower”), and Bank of Montreal (the
“Lender”); that certain Letter of Credit Rider dated as of July 25, 2008 (the
“Letter of Credit Rider”), between the Borrower and the Lender, as amended from
time to time; and that certain Demand Note payable to the order of Bank of
Montreal dated as of July 25, 2008, in the principal amount of $25,000,000 (as
amended from time to time, the “Previous Note”). All capitalized terms used
herein without definition shall have the same meanings herein as such terms have
in the Loan Agreement.

The Borrower has requested that the Lender decrease the amount of Maximum Credit
and make certain amendments to the Loan Agreement, and the Lender is willing to
do so under the terms and conditions set forth in this agreement (herein, the
“Amendment”).

SECTION 1. AMENDMENTS.

Subject to the satisfaction of all of the conditions precedent set forth in
Section 3 below the Loan Agreement and the Letter of Credit Rider shall be and
hereby is amended as follows:

1.1 The amount “$25,000,000” shall be deleted in each place it appears in the
Loan Agreement and shall be replaced with the amount “$10,000,000”.

1.2. The date “August 24, 2010” appearing in the “Maturity Date” section of the
Loan Agreement shall be deleted and replaced with the date “April 19, 2011”.

1.3. The date “August 24, 2010” appearing in Section 5 of the Loan Agreement
shall be deleted and replaced with the date “April 19, 2011”.

1.4. The amount “$25,000,000” set forth in Section 1 of the Letter of Credit
Rider shall be deleted and replaced with “$10,000,000”.

1.5. Exhibit A of the Loan Agreement shall be amended and restated in its
entirety in the form of Exhibit A attached hereto.



--------------------------------------------------------------------------------

SECTION 2. NEW NOTE.

In replacement for the Previous Note, the Borrower shall execute and deliver to
the Lender a new demand note in the amount of $10,000,000, dated as of the date
of its issuance and otherwise in the form of Exhibit A attached hereto (the “New
Note”), which shall substitute for the Lender’s Previous Note and shall evidence
the loans outstanding to the Lender. Immediately upon receipt by the Lender of
the New Note, the Lender shall cancel the Previous Note and promptly return it
to the Borrower. All references in the Loan Agreement and in all other documents
and instruments executed in connection therewith to the Previous Note shall be
deemed references to the New Note.

SECTION 3. CONDITIONS PRECEDENT.

3.1. The Borrower and the Lender shall have executed and delivered this
Amendment and the Borrower shall have executed and delivered the New Note.

3.2. The Lender shall have received copies (executed or certified, as may be
appropriate) of all legal documents or proceedings taken in connection with the
execution and delivery of this Amendment to the extent the Lender or its counsel
may reasonably request.

3.3. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Lender and its counsel.

3.4. Pegasus Partners IV, L.P. shall have executed and delivered to the Lender
its consent to this Amendment in the form set forth below.

SECTION 4. REPRESENTATIONS.

In order to induce the Lender to execute and deliver this Amendment, the
Borrower hereby represents to the Lender that as of the date hereof the
representations and warranties set forth in the Loan Agreement are true and
correct in all material respects (except to the extent such representations and
warranties relate to a specific date, in which case such representations and
warranties are true and correct as of such date in all material respects) and
the Borrower is in compliance with the terms and conditions of the Loan
Agreement.

SECTION 5. MISCELLANEOUS.

5.1. Except as specifically amended herein, the Loan Agreement shall continue in
full force and effect in accordance with its original terms. Reference to this
specific Amendment need not be made in the Loan Agreement, the Note, or any
other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to or with respect
to the Loan Agreement, any reference in any of such items to the Loan Agreement
being sufficient to refer to the Loan Agreement as amended hereby.

 

-2-



--------------------------------------------------------------------------------

5.2. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of
executed counterparts of this Amendment by telecopy or by e-mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as originals. This Amendment shall be governed by the internal laws of
the State of New York.

[SIGNATURE PAGE TO FOLLOW]

 

-3-



--------------------------------------------------------------------------------

This Fourth Amendment to Bank of Montreal Loan Authorization Agreement is
entered into as of this 19 day of April, 2010.

 

LIGHTING SCIENCE GROUP CORPORATION By:  

/s/ Jonathan Cohen

  Name:  

Jonathan Cohen

  Title:  

VP and Chief Accounting Officer

Accepted and agreed to this 19th day of April, 2010.

 

BANK OF MONTREAL By:  

/s/ Denise Sidlo

  Name:  

Denise Sidlo

  Title:  

Director

 

-4-



--------------------------------------------------------------------------------

EXHIBIT A

REPLACEMENT DEMAND NOTE

 

$10,000,000.00    April     , 2010

ON WRITTEN DEMAND, provided that the undersigned shall have fourteen
(14) business days to honor any written demand for payment hereunder (or, if no
written demand is made, on April 19, 2011), for value received, the undersigned,
LIGHTING SCIENCE GROUP CORPORATION, a Delaware corporation, promises to pay to
the order of BANK OF MONTREAL (the “Lender”) at its offices at 115 South LaSalle
Street, Chicago, Illinois, the principal sum of Ten Million and 00/100 Dollars
($10,000,000.00) or, if less, the principal amount of Loans and reimbursement
obligations with respect to letters of credit (as and to the extent required
pursuant to application and reimbursement agreements therefor) outstanding under
the Bank of Montreal Loan Authorization Agreement referred to below together
with interest payable at the times and at the rates and in the manner set forth
in the Bank of Montreal Loan Authorization Agreement referred to below.

This Note evidences borrowings by and other extensions of credit for the account
of the undersigned under that certain Bank of Montreal Loan Authorization
Agreement dated as of July 25, 2008, between the undersigned and the Lender, as
amended; and this Note and the holder hereof are entitled to all the benefits
provided for under the Bank of Montreal Loan Authorization Agreement, to which
reference is hereby made for a statement thereof. The undersigned hereby waives
presentment and notice of dishonor. The undersigned agrees to pay to the holder
hereof all court costs and other reasonable expenses, legal or otherwise,
incurred or paid by such holder in connection with the collection of this Note.
It is agreed that this Note and the rights and remedies of the holder hereof
shall be construed in accordance with and governed by the laws of the State of
New York.

This Note is issued in substitution and replacement for, and evidences all of
the indebtedness previously evidenced by that certain Demand Note of Lighting
Science Group Corporation dated as of March 15, 2010, as amended, payable to the
Lender in the face principal amount of $25,000,000.00.

[SIGNATURE PAGE TO FOLLOW]

 

-1-